Hunt, Justice.
Lorianne Life killed her infant son shortly after his birth, and then concealed the body. She was convicted by a jury of murder and concealing the death of another. The trial court sentenced her to a life term on the murder charge and 12 months on the concealment charge.1
1. The evidence is sufficient to permit a rational trier of fact to find that Life’s infant son was born alive, had a separate and independent existence from Life, was murdered by Life, and the body subsequently concealed by Life, all beyond a reasonable doubt. Hall v. State, 243 Ga. 207, 209 (3) (253 SE2d 160) (1979); Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560) (1979).
2. We find no error in the trial court’s charge regarding the elements necessary to provide the homicide of an infant, nor in the trial court’s refusal to give Life’s request to charge regarding testimony of the medical examiner.

Judgment affirmed.


All the Justices concur.


 The defendant gave birth to twins, a boy and a girl, on August 13, 1990. The girl was stillborn, and the defendant killed her infant son shortly after his birth. She was indicted in Camden County for concealing the deaths of both infants (OCGA § 16-10-31) and for the murder of the infant boy. She was tried before a jury on March 26, 27 and 28,1991. The trial court directed a verdict of not guilty of concealing the death of the stillborn infant girl. The court reporter certified the transcript on June 13, 1991. Life filed her notice of appeal on April 24, 1991. The appeal was docketed in this court on June 21, 1991 and orally argued on September 18, 1991.